Citation Nr: 0739034	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-18 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to increased dependency and indemnity 
compensation (DIC) to include a higher rate of special 
monthly DIC based on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service with the United States Army 
from October 24, 1918 to December 19, 1918, and with the 
United States Coast Guard from September 1930 to April 1949.  
The veteran died in September 1980 and the appellant is the 
veteran's surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which awarded the appellant special monthly 
dependency and indemnity compensation based on the need for 
regular aid and attendance, payment effective from June 1, 
2004.  The appellant disagreed with the amount of aid and 
attendance, requesting a higher rate of compensation based on 
the need for additional care.  

In May 2007, the appellant testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of the testimony is associated with the claims 
file.


FINDINGS OF FACT

1.  The veteran and the appellant were married in July 1976; 
and the veteran died in September 1980.  At the time of the 
veteran's death, the veteran had been in receipt of a total 
rating based on individual unemployability due to service-
connected disabilities (TDIU) for more than 10 continuous 
years; however, the veteran and the appellant had not been 
married at least 8 years preceding his death.

2.  A November 1980 rating decision granted the appellant 
entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to 38 U.S.C.A. § 1318 because the veteran 
had been in receipt of a TDIU for at least 10 continuous 
years prior to his death.  

3.  A July 2004 rating decision increased the amount of 
compensation awarded to the appellant by granting entitlement 
to special monthly DIC based on the appellant's need for 
regular aid and attendance.  

4.  The appellant is currently receiving the maximum DIC 
benefits allowed by statute and additional DIC benefits (at 
the basic rate, or otherwise) are not warranted because the 
appellant was not married to the veteran for 8 continuous 
years preceding his death.  


CONCLUSION OF LAW

The criteria for the assignment of an increased award of DIC, 
to include special monthly DIC based on the need for regular 
aid and attendance, have not been met; additional DIC 
including that which is based on the need for regular aid and 
attendance is legally precluded by law.  38 U.S.C.A. §§ 1311, 
1318, 5103, and 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.351, 3.352 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the appellant qualified for entitlement to the 
basic rate of DIC benefits based on her late husband's death 
pursuant to 38 U.S.C.A. § 1318, which states, in pertinent 
part, that benefits shall be paid to the surviving spouse of 
a veteran in the same manner as if the veteran's death were 
service connected if the veteran dies, not as the result of 
his own willful misconduct, and who was in receipt of 
compensation at the time of death for a service-connected 
disability rated totally disabling, if the disability was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death.  38 U.S.C.A. 
§ 1318(a), (b)(1).  The surviving spouse must have been 
married to the veteran for at least one year immediately 
preceding the veteran's death or a child must have been born 
of the marriage or before the marriage.  38 U.S.C.A. 
§ 1318(c).  

In this case, the veteran and the appellant were married in 
July 1976, and the veteran died in September 1980.  At the 
time of the veteran's death, he had been in receipt of a TDIU 
since 1965, more than 10 years immediately preceding his 
death.  

Because the veteran and the appellant were married for over 
one year preceding the veteran's death, and the veteran was 
in receipt of a TDIU for more than 10 years preceding his 
death, the appellant qualified for DIC benefits under 
38 U.S.C.A. § 1318(c), at the basic rate, an amount 
prescribed by statute at 38 U.S.C.A. § 1311.  

The amount of DIC paid to a surviving spouse is determined by 
statute.  See 38 U.S.C.A. § 1311.  The monthly rate 
fluctuates slightly from time to time to reflect inflation.  
38 U.S.C.A. § 1311(a)(1).

The basic rate shall be increased by a fixed amount (which 
also may fluctuate from time to time based on inflation) in 
the case of the death of a veteran who at the time of death 
was in receipt of or was entitled to receive compensation for 
a service-connected disability that was rated totally 
disabling for a continuous period of at least eight years 
immediately preceding death.  In determining the period of a 
veteran's disability for purposes of the preceding sentence, 
only periods in which the veteran was married to the 
surviving spouse shall be considered.  38 U.S.C.A. 
§ 1311(a)(1) & (2).

In the case of DIC paid to a surviving spouse that is 
predicated on the death of a veteran before January 1, 1993, 
the monthly rate of such compensation shall be the amount 
based on the pay grade of such veteran, as set forth in a 
table at 38 U.S.C.A. § 1311(a)(3), if the amount in the table 
is greater than the total amount determined with respect to 
that veteran under 38 U.S.C.A. § 1311(a)(1) and (2).  See 
38 U.S.C.A. § 1311(a)(3).

Regardless of what year the veteran died, to warrant an 
increase in the basic rate of DIC pay where the veteran was 
rated totally disabled for at least 10 continuous years prior 
to his death, the surviving spouse of the qualifying veteran 
must have been married to the veteran for at least eight 
years preceding his death.  In this case, the veteran and the 
appellant were married just over four years before the 
veteran died.  As such, the appellant is not eligible to 
receive additional DIC at the basic rate.  38 U.S.C.A. 
§ 1311.  In other words, the appellant qualified for DIC 
benefits at the basic rate based on the veteran's receipt of 
a TDIU for more than 10 years prior to his death; however, 
the appellant does not qualify for additional DIC at the 
basic rate because although the veteran was in receipt of a 
TDIU for at least 10 years prior to his death, the appellant 
was not married to the veteran for at least eight years 
preceding the veteran's death.  

Although a surviving spouse may not be entitled to an 
increased amount of DIC under the basic rate, additional 
compensation may be payable to a surviving spouse for each 
dependent child of the veteran under the age of eighteen, in 
addition to the basic DIC rate; and/or if it is medically 
shown that the surviving spouse is in need of regular aid and 
attendance and/or by reason of being housebound.  This 
additional compensation for aid and attendance or by reason 
of being housebound is referred to as special monthly DIC.  

Special monthly DIC is payable to a surviving spouse if the 
spouse is a patient in a nursing home; or is helpless or 
blind or so nearly helpless or blind as to need aid and 
attendance.  38 U.S.C.A. § 1311; 38 C.F.R. § 3.351(a)(3).  
This fixed amount of special monthly DIC is determined by 
statute, depending on whether the veteran died before or 
after January 1, 1993, and may fluctuate from time to time 
due to inflation.  38 U.S.C.A. § 1311.  

Need for aid and attendance means helplessness or being so 
nearly helpless as to require the regular aid and attendance 
of another person.  An award of aid and attendance requires 
that the appellant be blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; or be a patient in a nursing home because of mental or 
physical incapacity; or generally to be so helpless as to be 
in need of the regular aid and attendance of another person.  
38 C.F.R. § 3.351(b) (c).

Determinations as to need for regular aid and attendance must 
be based on actual requirements of personal assistance from 
others.  In determining whether there is a factual need for 
regular aid and attendance, the following will be accorded 
consideration: the inability of the appellant to dress or 
undress herself, or to keep herself ordinarily clean and 
presentable; whether she requires frequent adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; 
inability to feed herself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity that requires 
assistance on a regular basis to protect her from the hazards 
or dangers incident to her daily environment.  It is not 
required that all of the disabling conditions enumerated in 
this paragraph be found to exist before a favorable rating 
may be made.  The particular personal function which the 
appellant is unable to perform should be considered in 
connection with her condition as a whole.  It is only 
necessary that the evidence establish that the appellant is 
so helpless as to need regular aid and attendance, not that 
there be constant need.  38 C.F.R. § 3.352(a).

The monthly rate of DIC payable to a surviving spouse who 
does not qualify for increased compensation based on need for 
regular aid and attendance shall be increased if the 
surviving spouse is permanently housebound by reason of 
disability.  The "permanently housebound" requirement is 
met when the surviving spouse is substantially confined to 
her home (ward or clinical area, if institutionalized) or 
immediate premises by reason of disability or disabilities 
which are reasonably certain to remain throughout the 
surviving spouse's lifetime.  38 U.S.C.A. § 1311(d); 38 
C.F.R. § 3.351(e).  

In this case, a July 2004 rating decision granted an increase 
in the appellant's DIC benefits by awarding special monthly 
DIC based on the need for regular aid and attendance.  

The rate of pay for aid and attendance status is higher than 
the rate of pay for housebound status, and neither the 
statute nor the regulations provide for the assignment of 
both payments at the same time.  In other words, if a 
surviving spouse does not qualify for regular aid and 
attendance, he or she may still be considered for housebound 
status; however, in this case, the appellant did qualify for 
regular aid and attendance, so the Board need not address the 
question of entitlement to special monthly DIC based on 
housebound status.  

The appellant essentially disagreed with the amount of 
additional compensation awarded based on the need for aid and 
attendance, and testified at a personal hearing in May 2007 
that the amount of DIC compensation that she was currently 
receiving did not cover all of her medical and personal care 
costs  

While it is most unfortunate that the appellant is having 
difficulty covering the costs of her medical care, the Board 
is without authority to award her additional DIC.  In the 
April 2005 SOC, the RO explained that the special monthly DIC 
is a fixed amount prescribed by statute, which, at the time 
of the SOC, was $247.  This amount was being paid in addition 
to the basic rate of DIC, and as summarized above, the law 
does not allow for additional DIC in this case.  Although the 
regulations allow additional special monthly compensation 
known as "a higher level aid and attendance allowance" for 
veterans who meet certain criteria pursuant to 38 C.F.R. 
§ 3.352, there is nothing in the regulations to suggest that 
the criteria set forth at 38 C.F.R. § 3.352 pertains to 
anyone other than veterans.  

The facts in this case, which are not disputed, do not show 
that the veteran was married to the appellant for at least 
eight years preceding his death and the appellant does not 
have dependents of the veteran who are under the age of 
eighteen; these are only two scenarios which would warrant an 
increase in DIC benefits to this surviving spouse.  To some 
extent, the appellant is raising an argument couched in 
equity.  While sympathetic to the appellant, the Board is 
nonetheless bound by the law and is without authority to 
grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 
503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
This case has been decided based on its application of this 
law to the pertinent facts.  See Owings v. Brown, 8 Vet. App. 
17 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171 (1992) 
[noting that the Court must interpret the law as it exists, 
and cannot extend benefits out of sympathy for a particular 
claimant].


ORDER

Entitlement to an increased amount of DIC benefits, to 
include a higher rate of special monthly DIC based on the 
need for regular aid and attendance, is denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


